Citation Nr: 1518506	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-00 504	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for carcinoma of the small intestine with metastasis to the liver.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from August 1981 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was initially before the Board in December 2013, when it was remanded for further development.  

In the December 2013 remand, the Board instructed the AOJ to develop the Veteran's claim under 38 C.F.R. § 3.311, as the claimed condition was a radiogenic disease.  The agency of original jurisdiction (AOJ) contacted the Army Dosimetry Center, which responded in June 2014 that there was no record respecting the Veteran.  The AOJ then readjudicated the claim and returned the case to the Board.  The Board finds that the AOJ did not comply with 38 C.F.R. § 3.311 requirements and the Board's previously requested development.  

Specifically, the Veteran was a Personnel Management Specialist who was assigned the 27th Engineering Battalion while in Saudi Arabia during the Persian Gulf War.  The Veteran has averred that while assigned to that unit, he was exposed to depleted uranium and other chemicals, such as sarin and cyclosarin nerve agents, when his unit came in close contact with the Ammunition Storage facility in Khamisiyah, Iraq.  

Under 38 C.F.R. § 3.311(a)(2)(iii), claims involving radiation exposure that do not involve atmospheric testing or presence in Hiroshima/Nagasaki, a request will be made for any available records concerning the Veteran's exposure to radiation, which would include but not be limited to a DD Form 1141.  In this case, the AOJ asked for any DD Forms 1141 that might pertain to the Veteran, and stopped there.  The Board finds that this development is incomplete.  Specifically, the AOJ should contact the Joint Services Records Research Center (JSRRC) in order to have that agency review the Veteran's unit's records with regards to their location and movements during the Veteran's period of service in the Persian Gulf from August 1990 to March 1991, including whether the Veteran was near any radiation source, including Khamisiyah in March 1991 when that facility was bombed.  

After obtaining that information, the AOJ should send all pertinent information to the Department of the Army or other appropriate official in order to determine what, if any, chemicals or ionizing radiation the Veteran would have potentially been exposed to as a result of his military service in the Persian Gulf.  

Following that development, the AOJ must complete the development process laid out in 38 C.F.R. § 3.311, which includes submitting the claim to the Under Secretary of Health for a dose estimate and then to the Under Secretary of Benefits for a medical opinion.  

The AOJ should additionally complete any other appropriate development, including obtaining medical opinions regarding etiology to any other non-radiation exposures, such as to sarin or cyclosarin nerve agents, PB/nerve agent pills taken by the Veteran while in the Persian Gulf, or any other etiological cause raised by the record.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to ascertain the location/movement of the Veteran's unit, HHC 27th Engineering Battalion, during his deployment to the Persian Gulf from August 1990 to March 1991, through official sources, to include the Joint Services Records Research Center (JSRRC), unit records, or any other appropriate source.

2.  After obtaining that information from JSRRC or other appropriate official source, send that information along with other appropriate documents, including the Veteran's statements, his Form DD 214, and any other service records, to the Department of the Army or any other appropriate official in order to ascertain what types of exposures the Veteran would have had as a result of his service, including to claimed depleted uranium, sarin and cyclosarin nerve agents, and other chemicals as a result of burning feces and/or tanks.  

3.  Because depleted uranium exposures may be monitored by urine testing, such a test should be conducted to ascertain the Veteran's exposure.

4.  Then, the AOJ should complete the development procedures found in 38 C.F.R. § 3.311, including sending the Veteran's case to the Under Secretary of Health for a dose estimate and to the Under Secretary of Benefits for an appropriate medical opinion.  

5.  The AOJ should complete other appropriate development, to include obtaining medical opinions regarding the question of whether any chemical exposure during service, including to sarin or cyclosarin nerve agents, PB/nerve agent pills, or any other chemicals found by the preceding development, caused his claimed cancer.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for carcinoma of the small intestine with metastasis to the liver.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

